Case: 14-30875      Document: 00513064044         Page: 1    Date Filed: 06/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 14-30875                                FILED
                                  Summary Calendar                           June 2, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
MICHAEL COOPER,

                                                 Plaintiff-Appellant

v.

NICOLE WALKER; MONA HEYSE; MARK DAVIS; J. TIM MORGAN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:13-CV-3209


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Michael Cooper, Louisiana prisoner # 391434, appeals the dismissal of
this 42 U.S.C. § 1983 action.          The district court dismissed the action as
frivolous and for failure to state a claim. Because the district court cited both
28 U.S.C. § 1915 and 28 U.S.C. § 1915A as authority for its dismissal, our
review is de novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30875     Document: 00513064044     Page: 2   Date Filed: 06/02/2015


                                  No. 14-30875

      Cooper fails to address the district court’s determination that no claim is
stated in his complaint because his mere disagreement with medical officials’
treatment plan is not actionable. Additionally, Cooper fails to address the
district court’s conclusion that he presented no factual allegations that would
show that the defendants knew of an excessive risk to his health or safety but
nevertheless chose to disregard that risk. Because Cooper’s brief is inadequate
as to those claims, we dismiss them as frivolous. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983). Cooper’s claim of negligence and
carelessness is an attempt to advance an “indisputably meritless legal theory”
and is thus frivolous. Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001);
Stewart v. Murphy, 174 F.3d 530, 534 (5th Cir. 1999); Howard, 707 F.2d at 220.
      We dismiss this frivolous appeal sua sponte. See 5TH CIR. R. 42.2. The
dismissal of his complaint by the district court and the dismissal of this appeal
as frivolous each counts as a strike under § 1915(g).          See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Cooper is WARNED that if
he receives a third strike he will not be allowed to proceed in forma pauperis
in any civil action or appeal while he is incarcerated or detained in any facility
unless he “is under imminent danger of serious physical injury.” 28 U.S.C.
§ 1915(g).
      Cooper’s requested for the appointment of counsel on appeal is DENIED.
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING
ISSUED.




                                        2